                            IN THE UNITED STATES DISTRICT COURT 
                               FOR THE DISTRICT OF MARYLAND 
 
ELM CABIN JOHN, LLC, et al.                         * 
                                                    * 
     Plaintiffs/Counter‐Defendants                  * 
                                                    * 
v.                                                  *         Civil Action No. PJM 16‐3862 
                                                    * 
UNITED BANK                                         * 
                                                    * 
      Defendant/Counter‐Plaintiff                   * 
 
                                       MEMORANDUM OPINION 
                                                
        Nancy Long (Long)1 sues United Bank (the Bank)2 for negligence for wrongfully taking a 

deed of trust and subsequently threatening foreclosure on three parcels of property she claims 

belonged  to  her,  which  resulted  from  unauthorized  and/or  fraudulent  actions  taken  by  Long’s 

former Limited Liability Company (LLC) joint venturer Andrew Economakis in connection with a 

project to develop the properties.  

        Long  says  in  consequence  that  she  is  entitled  to  the  proceeds  of  the  sale  of  the  two 

properties  that  the  Bank  effectively  forced  her  to  sell  to  satisfy  a  loan  to  Economakis  and  his 

associates.  Specifically,  she  alleges  that  the  Bank  negligently  failed  to  verify  the  authority  of 

Economakis to act with respect to the properties when, without her participation or authorization, 


                                                            
1
     Elm Cabin John, LLC is a Co‐Plaintiff in the case, but its presence is essentially for technical purposes. In 
the past and more recently, the LLC has purported to hold title to the properties Long claims ownership of. 
Some time after the events that comprise this lawsuit took place, Long assumed sole ownership of Elm 
Cabin John, LLC, an entity that she was not a part of as of the time that the facts underlying Long’s claim 
took place. Long, on her own, eventually sold the third of three properties involved in the suit in the name 
of Elm Cabin John LLC. ECF No. 51‐8 at 151.  
2
  United Bank is the successor in interest to Georgetown Bank, the Bank of whose actions Long complains.  
For the sake of simplicity, the Court will refer to “United Bank” throughout as “the Bank.” 

                                                         1 
 
he  offered  them  to  the  Bank  as  collateral  for  a  construction  loan  on  the  properties,  an  action 

directly inconsistent with the terms of the agreement Long says she had with Economakis (and a 

third joint venturer Thomas Manion). The Bank, which made a $1.6 million construction loan for 

development of the properties and thereafter took the deed of trust to the properties as collateral 

for  the  loan,  asserts  that  Long  was  fully  aware  of  and  authorized  Economakis  to  offer  the 

properties as collateral and, in any event, that she eventually ratified his acts after the fact.  The 

Bank also argues (a) that the statute of limitations ran on Long’s claims before she filed this suit; 

(b) that she was contributorily negligent; (c) and that she has not shown she sustained any injury 

or  damages  proximately  caused  by  the  Bank’s  actions.    The  Bank  has  countersued  Long  for 

tortiously interfering with Elm Cabin John LLC’s purported agreement with the Bank not to sue it, 

as  well  as  the  Corporate  Co‐Plaintiff  in  the  case,  Elm  Cabin  John  LLC,  for  breaching  that  same 

agreement.  

        The matter is before the Court on the Bank’s Motion for Summary Judgment and Plaintiffs’ 

Motion for Summary Judgment on Counterclaims.  The Court DENIES both Motions. 

                                                      I. 

        The facts of the case at this stage are quite convoluted, but as best they can be unpacked, 

appear to be as follows: 

        Long  inherited  some  ten  properties  in  the  town  of  Glen  Echo  in  Montgomery  County, 

Maryland, which she eventually consolidated into three properties for the purpose of developing 

them. Long’s ancestral home, where she resided, was on the third property.  Her idea was to sell 

the first two properties and use the proceeds from the sales to renovate the third property. She 

was already in her 80’s in 2011 when she pursued this project and was unsophisticated in matters 


                                                      2 
 
pertaining to real estate development. ECF No. 58 at 29. Accordingly, early on Long engaged an 

architect,  Thomas  Manion  (Manion),  who  introduced  her  to  a  real  estate  developer,  Andrew 

Economakis (Economakis), to help develop the three properties.  Long avers that from the outset 

the understanding of the threesome was that Long would contribute the properties, Manion the 

architectural services, and Economakis the funds necessary for developing the properties.  

        In 2010 an Operating Agreement was drafted, presumably by Economakis (or more likely 

his  attorney  Joseph  McBride),  implementing  the  parties’  oral  understanding.  See  Operating 

Agreement for an “ELM, LLC,” ECF No. 51‐8 at 37 (specifically noting that the Operating Agreement 

was to be among and between Economakis, Long, and Manion (the first letters of their last names 

spelling out “Elm”)). In that document, Long and Economakis were listed as managing members. 

Id.  

        The  development  plan  got  underway  when  Long,  as  individual  owner  of  the  three 

properties, conveyed them to an entity (set up by Attorney McBride) known as Nancy Long LLC, of 

which she was the sole member. See ECF No. 51‐8 at 29 (Articles of Organization for Nancy Long, 

LLC, dated May 8, 2009 and signed by McBride); id. at 45 (June 9, 2010, deed by Long individually 

transferring the properties to Nancy Long LLC). The ostensible reason for proceeding this way was 

to exempt the transaction from certain transfer taxes. McBride registered Nancy Long LLC as a 

limited liability company with the State of Maryland. ECF 51‐8 at 29.3  




                                                            
3
  As will be discussed infra, the deed transferring the properties from Nancy Long individually to Nancy 
Long, LLC was not actually recorded until May 12, 2011—eleven months after it was executed, in the middle 
of closing the development loan on the properties. ECF No. 51‐8 at 49. It was specifically noted on the 
recorded deed to Nancy Long LLC that the transfer was “between individual and her solely owned LLC,” id., 
a statement of ownership the Bank cannot have failed to notice. 

                                                    3 
 
        In  his  search  for  funds  to  develop  the  properties,  in  early  2011  Economakis  came  into 

contact  with  United’s  predecessor  in  interest,  Georgetown  Bank.  See  ECF  No.  56‐4  (Bank’s 

proposal  letter  dated  February  24,  2011).      From  the  start,  Economakis  and  he  alone,  with  no 

involvement of Long (nor apparently of Manion), conducted negotiations with the Bank relative to 

the funding he sought. 

        In connection with his efforts to obtain the loan, Economakis took some unusual steps. 

According to Long, without her knowledge or authorization, on or about March 3, 2011 he filed a 

single‐page form with the Maryland State Department of Assessments and Taxation, changing the 

name of Nancy Long LLC, which supposedly held record title to the three properties, to a newly 

formed entity, Elm Cabin John, LLC.  ECF No. 58‐15 at 2. Economakis signed the change of name 

form as “Managing Member” of Nancy Long LLC (which arguably he was not). Id. The renamed 

entity, Elm Cabin John LLC, purported to have as its members Economakis and certain members 

of his family or associates but did not include Long or Manion. To be clear: Economakis did not 

seek to accomplish the transfer of  the properties to Elm Cabin John LLC by arranging for their 

purchase from Nancy Long LLC (although the Bank, in its Credit Request and Approval Summary, 

ECF No. 56‐3 at 3, wrongly noted that Elm Cabin John LLC had purchased the properties). The 

purported  transfer  was  effectuated  by  the  single  page  corporate  change‐of‐name  form 

Economakis  filed  with  the  State  Department  of  Assessments  and  Taxation.  ECF  No.  58‐15. 

According to Long, all this was done without her knowledge or authorization. ECF No. 76 at 5‐6.  

Indeed, the newly renamed LLC to which the Bank eventually made a loan may never have had a 




                                                     4 
 
valid written Operating Agreement.4 It was this Elm Cabin John LLC, supposedly “owned” in equal 

parts by Economakis, his family and friends (but not by Long), that Economakis took to the Bank 

as the ostensible owner of the properties he intended to post as collateral for the construction 

loan. ECF No. 56‐3 at 3. 

        On or about April 27, 2011, the Bank issued a commitment letter for a line of credit to Elm 

Cabin  John  LLC  in  the  amount  of  $1.6  million  dollars,  ECF  No.  56‐2,  on  which  Economakis 

immediately  began  to  draw.  Three  weeks  later,  on  May  20,  2011,  as  security  for  the  loan, 

Economakis, on behalf of Elm Cabin John LLC, executed a promissory note and deed of trust to the 

properties  it  claimed  to  own  in  favor  of  the  Bank.  Economakis  and  members  of  his  family  and 

associates were listed as “guarantors.” Id.; ECF No. 56‐5 at 1, 47. Long was in no way involved in 

the  closing.  The  deed  of  trust  from  Elm  Cabin  John  LLC  to  the  Bank  was  recorded  in  the 

Montgomery County Land Records on May 25, 2011. Id.  

        The Bank’s underwriting was hardly ideal.  Indeed, when it issued its Loan Commitment 

Letter on April 27, 2011, the deed of the properties from Nancy Long individually to Nancy Long, 

LLC had not yet been recorded. The Bank clearly had not in fact verified who was record owner, 

because the Land Records of Montgomery County would have shown that Nancy Long individually 




                                                            
4
  In the course of these proceedings, the Bank has submitted a document purporting to be an “Operating 
Agreement” for Nancy Long, LLC, dated January 2014, effective nunc pro tunc May 10, 2009. ECF No. 51‐8 
at 133‐39. The “Operating Agreement” names Economakis as the Managing Member of Nancy Long, LLC, 
which is how he characterized himself on the corporate‐change‐of‐name‐form filed on March 3, 2011, but 
suspiciously the Agreement purports to be effective prior to the date of Long’s individual transfer of the 
properties to “her solely owned LLC.” Id. at 49. The “Operating Agreement” was clearly created after the 
fact and may well have been fabricated by Economakis to cover the tracks he made while, inconsistent with 
what Long says was her understanding with him, he offered the properties as collateral for the loan he was 
seeking from the Bank. 

                                                     5 
 
still owned the properties. 5 The Bank therefore had to play catch‐up and get the deed to Nancy 

Long LLC recorded as quickly as possible, see ECF No. 51‐1 at 16, which occurred on May 12, 2011. 

ECF No. 51‐8 at 49.  

        With the recording of the deed to Nancy Long LLC, the Bank was expressly on notice that 

Nancy Long LLC was “solely owned” by Nancy Long, because that was what the deed recited. Even 

so, it was the properties deeded to Nancy long LLC that Economakis and Elm Cabin John LLC were 

offering to the Bank as collateral. See ECF No. 51‐8 at 49 (emphasis added). On what basis could 

the Bank have determined that Elm Cabin John LLC held valid title to the properties? It would seem 

that, at best, its determination of Elm Cabin John LLC’s ownership would have been based on (a) 

the  single  change‐of‐name  form  that  Economakis  filed  with  the  State,  (b)  Economakis’  verbal 

representations that the proposed borrower Elm Cabin John LLC was a legitimate entity and that 

he—Economakis—was authorized to act for it and post the collateral, 6 and, remarkably, (c) the 

representations of McBride, Economakis’ attorney, whom the Bank allowed to conduct the title 

search and whose title company wrote the title insurance on the properties. At all events, the Bank 

never sought out or consulted with Nancy Long personally to clarify the situation. Since Long was 

not in any way involved in the Bank’s negotiations with Economakis, she was never able to tell the 

Bank what she believed the actual agreement of the original LLC joint venturers had been—most 

                                                            
5
  Indeed, as of 2011, the name “Elm Cabin John, LLC” never appears in the Land Records in respect of the 
properties as the grantee of Nancy Long LLC. It only appears as of May 25, 2011 as the grantor of the deed 
of trust from Elm Cabin John LLC to the Bank. Book 41641, pp. 291‐337, MDLANDREC.NET. Again, the deed of 
trust expressly refers to “Elm Cabin John LLC… which was previously known of record as Nancy Long, LLC.” 
Id. 
6
  An LLC Certification executed by Economakis to the Bank recites that it shall include the borrowing LLC’s 
– i.e., Elm Cabin John LLC’s‐‐ Operating Agreement as an attachment, but no operating agreement was in 
fact attached. See ECF 56‐8. The Bank does aver, however, that Economakis provided the Bank with an 
operating agreement listing other individuals—not Long and not Manion‐‐ who were willing to personally 
guarantee the loan as members of the LLC. ECF No. 51‐1 at 6; ECF No. 78 at 11 n. 27.  

                                                     6 
 
prominently that Economakis was supposed to arrange for financing for the development of the 

properties  on  the  basis  of  his  own  or  his  family’s  wealth,  but  not  on  the  security  of  Long’s 

properties.    

        By September 2013, the construction loan had gone into default, ECF No. 58‐20, 58‐21, 

and by November 2013 the Bank notified Long (after she had been unable to get any explanation 

from the Bank of what was happening) that the properties it had taken as collateral would be going 

into foreclosure. ECF No. 56‐13.   

        At  that  point  Economakis  commenced  negotiations  with  the  Bank  in  search  of  ways  to 

cover the default. Notably, rather than initiating proceedings to recover from Economakis, et al., 

individually, as Long believed it was supposed to do, the Bank immediately threatened to have the 

collateralized properties sold in order to cover the balance of the debt. See ECF No. 56‐13 (letter 

from the Bank discussing steps toward foreclosure in November 2013), Bank of Georgetown v. 

Economakis,  et  al.,  Circuit  Court  for  Montgomery  County,  Case  No.  388608V  (case  seeking 

confessed judgment filed March 19, 2014). However, before actual foreclosure proceedings were 

initiated,  Economakis  advised  the  Bank  that  full‐blown  foreclosure  would  not  be  necessary 

because he could arrange to have one or more of the properties Long claims sold and the proceeds 

applied to the loan balance. 

        By  that  point,  Long’s  agitation  was  at  its  peak.  Increasingly,  she  wondered  why  her 

properties,  and  not  the  personal  resources  of  Economakis  and  his  family  and  associates,  were 

being used  to satisfy the loan.   She specifically  tried to contact the Bank to find out what was 

happening on October 22, 2013, ECF No. 58‐24 at 3 (which, significantly, was one day within the 

three years’ statute of limitations for filing the suit against the Bank, which occurred on October 


                                                      7 
 
21, 2016). See ECF No. 1. But as late as November 13, 2013, the Bank refused to talk to her about 

the loan, on the grounds that she was neither a member of Elm Cabin John LLC nor was she in any 

way  involved  with  the  properties  in  question.  See  ECF  56‐13  (letter  from  Bank  to  Long 

“respond[ing] to [her] letter of November 1, 2013” and refusing to include Long in meetings or 

discuss the because she was “not a borrower on this loan—either in name or as a member of the 

LLC”).  

           Eventually,  with  foreclosure  proceedings  imminent  and,  Long  suggests,  bowing  to 

considerable pressure from the Bank as well as from Economakis, see ECF No. 58‐11 at 13, she 

acceded to the sale of two of the properties. The first property was sold on December 30, 2013, 

and the proceeds in the amount of $332,361.77 went toward a partial payoff of the loan. ECF No. 

58‐22.  Then on June 27, 2014, the second of the three properties was sold for $1.1 million, ECF 

Nos. 58‐11 at 13, 58‐23. A substantial portion of the proceeds from the sale of the second property 

were applied to the remaining balance on the loan, $668,783.30. ECF No. 58‐23.7 Compl. at ¶ 21. 

However, for some reason, between the dates of those two sales— i.e. on March 19, 2014— the 

Bank filed suit in the Circuit Court for Montgomery County against the Economakis “guarantors” 

of the loan and uncontested confessed judgments were almost immediately entered against them. 

Then, instead of seeking to collect on the confessed judgments they had just obtained against the 




                                                            
7
  Part of the overage from the second sale in the amount of $68,569.73 was paid to Long.  It is not clear 
from  the  record  what  happened  to  the  remainder  of  the  overage,  or  whether  Long’s  portion  was  paid 
directly  to  her  or  to  Elm  Cabin  John  LLC,  then  split  among  her,  Economakis,  and  Manion.  If  the  entire 
overage was paid to Long individually as opposed to the LLC, one might question why it would have been 
paid to her if Elm Cabin John LLC was in fact the legitimate owner of the properties.  

                                                          8 
 
Economakis guarantors— which Long claims was precisely what she and her joint venturers had 

agreed to—Economakis and the Bank pushed forward with the sale of the second property.8 

        At or about this same time, in what may have been an effort to cover his tracks in dealing 

with the properties Long claims were hers and apparently attempting to maintain authority over 

Elm Cabin John LLC, Economakis drafted (or, more likely, had his lawyer McBride draft) a document 

in which he prevailed upon Long to ratify, after the fact, all the questionable actions he had taken 

in the transaction. ECF No. 58‐11 at 6, ECF No. 51‐8. Accordingly, on January 27, 2014 Long signed 

a  statement  to  that  effect.  Id.  Indeed,  later  on  Economakis  presented  Long  with  a  second 

document  drawn  by  him  (again,  presumably  by  McBride),  exonerating  Economakis  from  any 

personal liability to Long based on the actions that he had taken.9 58‐12 at 4‐6, 51‐8 at 141. Long 

is clear about this: When Economakis presented these documents to her, Long says, he was angry 

and she felt considerable pressure. ECF No. 58‐12 at 4‐9. At that point, Long was approximately 

84 years of age.  

        Eventually Long came to the conclusion that she had been euchred out of her properties 

by Economakis and the Bank, such that on October 21, 2016, she filed a Complaint in the Circuit 

Court for Montgomery County. That is the Complaint that was removed to this Court on December 

1, 2016.  ECF No. 1. Here, as in Circuit Court, Long maintains that the Bank should never have taken 



                                                            
8
  If the Bank was confident that Elm Cabin John LLC owned the properties and that there was more than 
enough equity in the properties to satisfy the loan, why would the Bank have found it necessary to go after 
the guarantors? Query: Could it have been that the Bank had an inkling that it was, in fact, supposed to go 
after Economakis et al. individually and not against the properties? 
9
  Long admits that, on and off over the course of the transaction, she was assisted pro bono by an attorney 
friend with no particular experience in real estate law. Given her age, in particular around 80 years old at 
the time of the loan negotiation and work‐out, the extent to which Long could reasonably have understood 
what kind of deal was going down is open to question, which is to say, amounts to a triable issue. 

                                                     9 
 
her properties as collateral without her knowledge or consent. The Bank, she says, should have 

realized  that  Economakis  was  acting  without  her  consent  or  authorization  and  was  at  least  on 

constructive notice that Economakis had misappropriated her title to the properties and as well, 

it may be added, that he had financially exploited her status as an elderly person, particularly one 

unsophisticated in matters of real estate development and bank lending practice.10 At the very 

least, says Long, had the Bank done due diligence in underwriting the loan, it would have discussed 

the loan with her and through that conversation, it would have learned that the properties were 

never intended to serve as collateral on the loan, and, more importantly, that Long would not have 

agreed to the arrangement Economakis and the Bank were pursuing. 

        Long  submits  that  the  Bank’s  underwriting  was  negligently,  if  not  grossly  negligently, 

deficient.  She suggests, moreover, that the Bank cannot conclusively avail itself of the self‐serving 

CYA11 documents prepared by Economakis (or McBride) after the fact, which very probably were 

intended by him to cover his tracks in an effort to immunize himself from any suit by Long. At a 

minimum, Long submits, those documents should be inquired into by the trier of fact to determine 

if they were the product of undue influence by Economakis.  

                                                            
10
    Financial exploitation of the elderly has been expressly recognized by Maryland law. It means any action 
which involves the misuse of an elder (at least 65 years old) adult’s funds, property, or person. MD  CODE 
FAMILY  LAW § 14‐101. Of undoubted relevance to  this case, it may be noted  that  in 2012,  the Maryland 
legislature passed a law requiring employees of financial institutions to report suspected exploitation of 
elderly adults (whereas before it had been encouraged but not mandatory). HB 1257/ SB 941. According to 
the Office of the Maryland Attorney General, such exploitation can occur without the elder’s consent, but 
can also occur when the elder is tricked into giving consent or is too confused about the situation for his or 
her  consent  to  be  valid.  See  Maryland  Office  of  the  Attorney  General,  Maryland’s  Project  SAFE:  Model 
Reference  Manual  for  Financial  Institution  Employees  (2d  Edition,  September  2012),  available  at 
http://www.oag.state.md.us/Consumer/ModelEmployeeReferenceManual.pdf.  
Had the Bank done due diligence in its underwriting in this case, and had it spoken with Long to determine 
her role with the LLC and the properties, it may very well have found itself in the type of situation it would 
have been required to report, had all this occurred one year later.  
11
    “CYA,” charitably interpreted, means “Cover Your Assessment.”  

                                                        10 
 
                                                II. 
        Under Federal Rules of Civil Procedure 56, the Court “shall grant summary judgment if the 

movant shows that there is no genuine dispute as to any material fact and the movant is entitled 

to judgment as a matter of law.” FED. R. CIV. P. 56; see also Celotex Corp. v. Catrett, 477 U.S. 317, 

233 (1986). When the parties have filed cross‐motions for summary judgment, the Court must 

“review  each  motion  separately  on  its  own  merits  to  ‘determine  whether  either  of the  parties 

deserves judgment as a matter of law.’” Rossignol v. Voorhaar, 316 F.3d 516, 523 (4th Cir. 2003). 

Moreover, “[w]hen considering each individual motion, the court must take care to ‘resolve all 

factual disputes and any competing, rational inferences in the light most favorable’ to the party 

opposing that motion.” Id.        

                                                 III.  
        A cause of action in negligence is stated if the plaintiff establishes that (1) the defendant 

owed her a duty and, (2) defendant breached the duty, (3) proximately causing (4) damages to 

plaintiff. Jacques v. First Nat. Bank of Maryland, 307 Md. 527, 531 (Md. Ct. App. 1086).  

        Long’s theory of recovery has a few extra layers: first, that Economakis misappropriated 

title  to  her  properties,  implicitly  engaging  in  elderly  financial  abuse  when  he  transferred  her 

properties to an LLC entity that included his family and associates but excluded her, then had the 

entity use her properties as collateral for a loan that he and his family members were supposed to 

pay  back  individually,  and;  second,  that  the  Bank  was  derelict  and  complicit,  which  is  to  say 

negligent,  in  not  verifying  Economakis’    right  to  use  Long’s  properties  as  collateral  for  the 

construction loan.  Third, says Long, the Bank compounded its negligence when Long attempted 

to communicate her position to the Bank, and when the Bank flatly and unreasonably, which is to 

say negligently, refused to hear from her, expressly excluding her from any discussions about what 


                                                    11 
 
she claimed were her properties. Accordingly, when the Bank proceeded to make the loan to Elm 

Cabin  John  LLC,  the  Bank  breached  its  duty  of  care  to  Long,  an  elderly  property  owner,  by 

wrongfully taking her properties as collateral and by effectively forcing her to sell at least two of 

the properties after threatening to foreclose on the properties.  

        As Long’s expert Nancy Gusman, former President of the Maryland Land Title Association, 

puts  it,  there  were  “simply  too  many  discrepancies  and  unresolved  questions  concerning 

ownership of the properties to justify the contemplated loan and encumbrances.” ECF No. 58‐4 at 

4. Gusman cites thirteen “red flags” that, in her opinion, should have led the Bank, at the very 

least, to ask questions: (1) the unclear authorization of the name change from Nancy Long LLC to 

Elm Cabin John LLC; (2) the Elm Cabin John LLC Operating Agreement dated ten months before 

the  purported  name  change;  (3)  the  inconsistency  within  the  Elm  Cabin  John  LLC  Operating 

Agreement in its references to Economakis as a sole “owner” whereas the Agreement is signed by 

four individuals; (4)  inconsistencies in the Elm Cabin John LLC Operating Agreement as to whether 

the entity was called Elm Cabin John LLC or ELM LLC; (5) inconsistencies in the listed addresses for 

Elm Cabin John LLC; (6) the failure to ask‐‐ “Who is Nancy Long and where does she fit into this 

transaction?”; (7) the missing exhibit in the Elm Cabin John LLC Operating Agreement listing the 

collateral  contributed  by  each  member;  (8)  “Section  IV  of  the  Operating  Agreement  [being] 

inconsistent  and  incomplete”;  (9)  the  lack  of  clarity  in  Elm  Cabin  John  LLC  as  to  whether  the 

Managing Member could act individually for the LLC; (10) the absence of any provision for non‐

managing  members  of  Elm  Cabin  John  LLC  to  transfer  their  interests  or  withdraw;  (11)  the 

troubling sequence of events that shows an Operating Agreement for Elm Cabin John purporting 

to be valid prior to the June 2010 deed of the properties to Nancy Long LLC, and prior to the deed 


                                                     12 
 
being  recorded  in  May  2011;  (12)  the  Bank’s  finding  that  Economakis  had  “purchased”  the 

properties,  without  the  presence  of  a  document  in  the  name  of  Elm  Cabin  John  LLC  showing 

payment for the purchase; and (13) the Bank conducting due diligence only after issuing the April 

27, 2011 loan commitment letter. The list is not necessarily exhaustive.  

        It may be true that, after the fact, Economakis prevailed upon Long –  an elderly citizen in 

her eighties – to execute documents ratifying all the actions that he had taken with the Bank, as 

well as to forego any personal claims she might have against him. But that said, it is by no means 

conclusive  that  the  Bank  may  avail  itself  of  those  documents  by  way  of  defense.    Since  the 

documents prepared by Economakis (or his attorney) were and are arguably self‐serving and, as 

Long suggests, quite likely the result of undue influence, those aspects can fairly be probed in this 

collateral proceeding against the Bank.   

        None  of  the  reasons  advanced  by  the  Bank  to  summarily  defeat  Long’s  claim  at  this 

juncture is dispositive. First, it is clear that the Bank flat‐out refused to discuss any aspect of the 

loan  transaction  with  her  as  late  as  November  13,  2013,  three  weeks  within  the  statute  of 

limitations,  when  it  took  the  position  that  she  was  in  no  way  connected  with  the  loan.    This 

undisputed fact alone disposes of the Bank’s statute of limitations argument. 

        Nor  is  much  comment  necessary  with  regard  to  the  Bank’s  argument  that  Long  has 

suffered no damages in consequence of the Bank’s actions. Obviously, she suffered damages to 

the extent that she lost one property totally and a substantial portion of the second property when 

Economakis misappropriated her title and took the title to the Bank to use as collateral, without 

her knowledge or authorization. It would certainly be plausible to conclude that these damages 

were proximately occasioned by the Bank’s refusal to hear from Long, despite her individual record 


                                                     13 
 
ownership of the properties, followed by the Bank’s institution of foreclosure proceedings, which 

effectively forced Long to sell two of the properties and thereby lose the sales proceeds as to each 

(less approximately $70,000 on the second property). 12  

         Finally, of course, the Bank’s argument that Economakis was expressly authorized to enter 

into the loan agreement using the properties as collateral, and that the Bank had no obligation to 

look beyond what Economakis (or perhaps McBride) told them, is a seriously disputed proposition 

at the very heart of the case.  If it is determined by the trier of fact that Economakis was at all 

times authorized by Long to act with respect to the properties, her claim will come to naught.  On 

the other hand, should the trier of fact determine that the Bank was derelict and/or complicit, 

which is to say, negligent in allowing Economakis to effectively misappropriate Long’s title, and/or 

in overlooking what may well have been the financial exploitation of an elderly person when it 

took the properties as collateral, then by threatening foreclosure which effectively forced their 

sale,  Long  will  prevail.  It  is  similarly  a  question  for  the  trier  of  fact  to  determine  whether  any 

negligence on Long’s part contributed to her own injury.13 As for the Bank’s counterclaim that Elm 


                                                            
12
    In the matter of damages, it is open to question whether the Bank itself has been truly “damaged” in this 
case. The record suggests that, in connection with its loan to Elm Cabin John LLC, the Bank took out title 
insurance to cover a potentially defective title—insurance provided by McBride, Economakis’s lawyer no 
less.  Assuming that  title  insurance was  in fact issued, the  proceeds would have been (and  may still be) 
available to the Bank to collect on its confessed judgment against the Economakis group, which would have 
made it unnecessary to threaten to foreclose on and effectively force the sale of the properties Long asserts 
ownership of. 
13
    In Maryland, contributory negligence is an affirmative defense that, if proven, precludes a plaintiff from 
recovering. Coleman v. Soccer Ass’n of Columbia, 432 Md. 679, 690 (Md. Ct. App. 2013). “As a general rule, 
the issue of contributory negligence is a question for the jury ‘[w]here there is a conflict of evidence as to 
material facts relied on to establish contributory negligence, or more than one inference may be reasonably 
drawn therefrom.’” Baltimore Gas & Elec. Co. v. Flippo, 348 Md. 680, 703 (Md. Ct. App. 1998) (internal 
citation  omitted);  see  also  Belleson  v.  Klohr,  257  Md.  642,  646  (Md.  Ct.  App.  1970)  (“If  there  is  any 
competent evidence, however slight, leading to support the plaintiff’s right to recover, the case should be 
submitted to the jury.”).  At the very least, the Court finds that in this case the question of contributory 
negligence is for the trier of fact to decide.  

                                                          14 
 
Cabin John LLC has breached an agreement not to sue, the precise nature of Elm Cabin John LLC’s 

involvement at various times in this case is also very much open to dispute.   

        Fundamentally, this case is about whether an elderly, essentially unsophisticated property 

owner was swept into a real estate transaction that she could not reasonably have been expected 

to understand. Unanswered questions abound. Could she have reasonably comprehended what 

Economakis was trying to accomplish with the corporate name change of Nancy Long LLC and the 

creation  of  Elm  Cabin  John  LLC  (as  to  which  she  was  unaware  she  had  been  excluded  from 

membership)? What was she to make of the effective transfer of her properties by Elm Cabin John 

LLC, to the Bank? Did the Bank unreasonably and unfairly deny Long an opportunity to explain 

what  her  agreement  with  Messrs.  Economakis  and  Manion  was?  Where  does  the  Operating 

Agreement  for  “ELM,  LLC,”  which  lists  Manion,  Economakis,  and  Long  as  members,  come  into 

play? What “Operating Agreement” did the Bank see when evaluating the loan application, if any? 

Should the Bank have noted the discrepancy between the so‐called Operating Agreement for “Elm 

LLC,” which included Long as a member, and “Elm Cabin John” LLC, which did not? And should the 

Bank  have  probed  further  in  the  matter?  Would  it  not  have  been  reasonable  for  the  Bank  to 

explore what the actual agreement between Long and Economakis was  by talking to Long and 

Manion?  Did the Bank rely entirely on Economakis’ and his lawyer‐cum‐title‐attorney McBride’s 

representations as to Elm Cabin John LLC’s authority to act with respect to the properties, to the 

exclusion  of  any  participation  by  Long?  Was  the  post‐hoc  Ratification  Agreement  drawn  by 

Economakis (or his attorney) a result of undue influence?  Was Long’s “settlement” agreement 

with Economakis the product of undue influence?  To what extent should those documents be 

available for the Bank to rely upon in its defense of this suit? 


                                                   15 
 
        These and related questions are all seriously disputed and, as such, must be decided by 

the trier of fact. However, to the extent that ancillary equitable relief may also be appropriate, the 

resolution of some of these questions may more properly be decided by the Court. 

        Based  on  the  foregoing,  the  Bank’s  Motion  for  Summary  Judgment  (ECF  No.  51)  and 

Plaintiffs’ Motion for Summary Judgment on Counterclaims (ECF No. 56) are DENIED. 

        A separate Order will issue. 

         

                                                                                            /s/_________    _                                 
                                                                                PETER J. MESSITTE 
April 19, 2019                                                     UNITED STATES DISTRICT JUDGE 




                                                       16 
 
